Earl Warren: Number 128, John T. Gojack, Petitioner versus United States. Mr. Donner.
Frank J. Donner: May I proceed? May it please the Court. This case is like the (Inaudible) -- the five that have preceded it, a contempt case arising under Section 192 of the contempt statute. Petitioner here was found guilty in a six-count indictment. He was sentenced to nine months in prison and fine $250. The petition here raises some seven issues. Four of them have been discussed in one form or another during the train of arguments that the Court has heard. And I want to confine myself here to one argument -- well, really two arguments, first that the purpose of calling petitioner was to expose him, to do him injury, and second that an important item of evidence which was offered below was erroneously excluded by the trial judge. This item of evidence, too, dealt with the question of exposure. Now, let it be said at the very beginning, Justice Harlan, that I accept the premises of the Barenblatt case on the issue of exposure, that is, I -- assuming I know what the Barenblatt case holds, namely that investigation with respect to communism is a legislative subject matter. And that it does not -- the fact that a committee is investigating communism, however, does not raise an irrebuttable presumption that it's engaged in a legitimate legislative endeavor that it has an appropriate legislative purpose. For example, in the Barenblatt case itself, that the Court's opinion notes that -- notes at least three ways in which this presumed legislative purpose might be overcome by a showing, for example, of an exertion of a power belonged into another branch of government, by showing of a lack of probable cause and by a -- or by showing that there was an attempt to pillory a witness. So that -- I think that the issue that I must face in my argument is what did the committee do and say which is a -- can be fairly attributable to the purposes of the committee. What can we say about the totality of the evidence with respect to the purposes of the committee in this case? Now, it goes without saying that the question of legislative purpose is really the milk and the coconut. It's the exigent thing about this whole investigative process, whether you view it as the justification for the exercise of power under Article 1 or the justification for the invasion of First Amendment rights under the Bill of Rights. There must be a legis -- a legislative purpose and it -- it seems to me that the Court has a special responsibility to find such a purpose. I would like -- since there was some discussion in one of the arguments about the 1857 statute, I think Justice Frankfurter raised the question about it as well as Justice Douglas, I'd like to read a brief passage from the debate on the 1857 contempt statute. Senator Seward objected to the broad language of the 1857 statute. He said, “It maybe a subject on which Congress has no jurisdiction, it may be foreign from all the provisions of the constitution, it may be a local question, it may be a state question, it may be a personal question.” In response, Senator Bayard, who was one of the sponsors of the law countered, “I am aware that legislative bodies have transcended their powers -- that under the influence of passion and political excitement they have very often invaded the rights of individuals, and may have invaded the rights of coordinate branches of the Government; but if our institutions are to last, there can be no greater safeguard than will result from transferring that which now stands on an indefinite power, the punishment as well as the offense resting in the breast of either House from Congress to the courts of justice.” And it seems to me that -- we -- that the Court here has a great responsibility to determine whether or not the asserted justification for the exercise of legislative power really exists. Now, I don't contend -- I must make it clear that merely the result of this investigation was punitive. I don't contend that my client was innocently -- innocently hit while waiting for a legislative street car. I contend that the committee intended to do him injury. I -- I make that point because I -- I've been -- the court below said, “Well, of course, if a result is injury, you can't -- the witness can't complain.” I agree. I think everybody recognizes that the price you pay for making a contribution to the clarification of issue as a fact maybe injury. My point is that there was a purpose here, to injure my client. I also would like to point out to the Court something which may seem trivial, if not fearless, but it's highly important. A clue to this case is that it was -- it was a hearing which was held in the carefree days before Watkins when the committee was not nearly as cautious about concealing its improprieties as it is today. Here, I think the evidence of what the committee was up to was glaringly revealed. Now, the second general point that I want to make before sharing the facts with the Court is that we have to look at the (Inaudible) here of what happened. It isn't just one fact, it's the whole pattern.
Hugo L. Black: May I ask you?
Frank J. Donner: Yes, Your Honor.
Hugo L. Black: You have cited the legislative history which --
Frank J. Donner: No, Your Honor. I have -- the Government filed a brief too late for me to file a reply brief. And at -- but it's indicated that it will not object to my request to file one, and I would like to file a reply brief.
Hugo L. Black: What is that citation?
Frank J. Donner: Yes, Your Honor. I'd be glad to give you that. That's 34 congressional -- Congressional Globe, 34th Congress Third Session, pages 439 to 440.
John M. Harlan II: (Inaudible)
Frank J. Donner: Congressional Globe, 34th Congress, Third Session, 439 to 440.
John M. Harlan II: This is on 1857?
Frank J. Donner: 1857, Your Honor, yes. Now -- now for the facts --
Felix Frankfurter: Incidentally that shows from what Justice -- from what the Court then understood (Inaudible) in the problems?
Frank J. Donner: No. I agree with that, Your Honor.
Felix Frankfurter: This notion that this just began with the Un-American Committee is -- fly right in the face of the whole history of the legislative investigation from (Inaudible)
Frank J. Donner: Your Honor, I do think that the problem has acquired several new dimensions --
Felix Frankfurter: Just because we live --
Frank J. Donner: -- with the -- with the --
Felix Frankfurter: -- because they're vivid and contemporaneous, they were just as -- they had just -- it came to mention in Kilbourn against Thompson, and in MacCracken, and in the utility investigation and all of them.
Frank J. Donner: Your Honor --
Felix Frankfurter: That doesn't -- that doesn't bear on this problem?
Frank J. Donner: I honestly don't think so, but maybe we'll --
Felix Frankfurter: I'm just trying to give this a historical perspective speaking of --
Frank J. Donner: Now --
Felix Frankfurter: -- this only becomes -- it's going on a joyride.
Hugo L. Black: Had there been many committees that examined and the same subject matter that these committees have examined?
Frank J. Donner: No, Your Honor. There has never been a committee, for example, in the history of the -- the Congress that I know about to whom you can write to obtain your neighbor's dossier. There has never been such a -- such a committee in the history of -- of our Congress, a committee who -- which maintain a dossier of millions and millions of individuals which supplies them on request. I must say that I'm convinced that we are dealing here with the new kind of institution, a new kind --
Felix Frankfurter: But Mr. Donner, the right to keep quiet is just as pressured when it comes from a utility tycoon or from an ex-Communist.
Frank J. Donner: Very well, Your Honor.
William J. Brennan, Jr.: Mr. Donner, before you start, I gather you're going to give us the facts and the contexts of this representation election, is that it?
Frank J. Donner: Yes.
William J. Brennan, Jr.: If that's what you said earlier that you're going to -- your argument is going to be that the aim of this inquiry was specifically to injure this petitioner?
Frank J. Donner: Correct, Your Honor.
William J. Brennan, Jr.: Not that the aim of the inquiry was in any wise to affect the result of that representation election.
Frank J. Donner: Well, no. I'm going to do both, Your Honor.
William J. Brennan, Jr.: Well, I mean, on your argument of exposure -- for exposure sake (Voice Overlap) --
Frank J. Donner: I'm -- yes, I'm arguing that both of these were improper motivations, Your Honor, and that they will both encompass within the plan of the -- of the committee.
William J. Brennan, Jr.: Well, let's see if I could exclude these and that if the record established is either notwithstanding -- we don't establish that injury of this particular petitioner would be arguable.
Frank J. Donner: Right.
William J. Brennan, Jr.: If you do establish, that it was -- to effect the representation election, that that brings the inquiry without the orbit of legitimate (Voice Overlap) --
Frank J. Donner: Yes, Your Honor. And once more, on this, we'll say at this point that I -- I think -- that's my view even though there was a competing legitimate purpose because you -- we can't decide now what questions were asked for what reason. Now -- now, we'll go on to the facts. The petitioner in this case was the District Director of a labor union, the UE, and he was stationed in Fort Wayne, Indiana where a collective bargaining election was scheduled for February 24th, 1955. On February 9th, the local press in Fort Wayne printed a statement from the Chairman, obviously based on an interview that had been given by the chairman to the local press that the union would be investigated, and the story added that a committee source stated that Mr. Gojack and another witness would be called. Now, mind you, this was before a subpoena was even issued to petitioner. The subpoena was issued on February 10th. On the same day that is February 10th, he said wire, and it was an irate and harsh wire. You'll here more about it I'm sure from the Government. But he had a reason to be irate and harsh. He attacked the committee and pointed out that no election was pending at the plant, but more than this that the personal -- personnel director at the plant, a man named McLaren had announced to the employees three days before even the public announcement had been made that he would be subpoenaed. And there was a third reason why he was angry. The previous year, the -- the personnel director had circulated in the plant petitioner's dossier that is that the material in the files, in the committees' files about the petitioner, and of course used it for labor-relations purposes. And I cross-examined the -- Mr. McLaren, he said “Why?” He just asked this congressman to get this dossier, then he reproduced it on House Committee -- the House Committee dossier and circulated it in the plant. So that's the first sequence of events.
William J. Brennan, Jr.: Did the House -- are there any evidence that the House Committee had ever published that dossier?
Frank J. Donner: No. No evidence at all, Your Honor. And I -- and that -- it's -- it's quite clear that this was a dossier from the committee's files. Now on February 14th, that's a few days later, union representative went to seek Congressman Walter. And he said, “Congressman, look, a hearing is coming up -- our collective bargaining election is coming up and we would like an adjournment.” During the course of this hearing, Congressman Walter said, “No, I will not hear your request for adjourn -- adjournment except in a public hearing.” So he called the press in. And in the course of dealing with this request for adjournment he said, “I want to see the union go out of business because it is not good for the country. I want to see the UE go out of business because it is not good for the country.” This was in the course of a mere request for adjournment.
John M. Harlan II: (Inaudible)
Frank J. Donner: Not by -- not by -- not by -- the epithets were in the wire, Your Honor.
John M. Harlan II: They were in the wire?
Frank J. Donner: They were in the wires. I'm -- I'm now talking about the -- the hearing at which the request for the adjournment was discussed. Now, of course, the next -- next day, they appeared on the local papers where the election was scheduled, a headline which said that “House Un-American Activity wants UE out of business.” On February 7th -- 17th, that's a few days after this request for adjournment, the Committee did give an adjournment until February 28. And of course, the Government will point to this to show how benign the committee was.
William J. Brennan, Jr.: What was scheduled date for the election?
Frank J. Donner: 24th, Your Honor. The Government as I say -- will say -- “Well look -- look what a favor the committee -- the committee did for Union by postponing this election. How can you say they were out to get to the Union?” The answer is very simple. Congressman Walter then made a speech on the floor of the House, which of course, was duly reported in the press in which he said, “I want all these Magnavox workers to repudiate this union. And what's more, the only reason we are postponing the election is because we're afraid that if we hold it, the union might win.” So, the hearing was postponed.
William J. Brennan, Jr.: Did the union win?
Frank J. Donner: No, they lost. The hearing was postponed. A second subpoena was issued on February 23rd for a hearing on February 28th, again, just as in the case of the Fort Wayne situation, the second subpoena was leaked. Before it was served on my client, an item appeared in the local press, and I read this item. I'll read the significant part of it. This is an interview with Congressman Walter by the Saint Louis -- by the Saint Joseph Herald Express in which Congressman Walter says about two of the witnesses, “We intend to bring out the facts that they are card-carrying Communists.”
William J. Brennan, Jr.: What issue of the (Voice Overlap) --
Frank J. Donner: This was February 21st. Again --
William J. Brennan, Jr.: Was it before the election?
Frank J. Donner: This was again before another election. You see, the editor of the Saint Joseph Herald Express, where the Whirlpool Company is located, called up the committee and got this statement from -- from Mr. Walter. And what did he say? He said, “We intend to bring out the facts that they are card-carrying Communist. The rest is up to the community.” Now, if ever there was an intention to do injury to someone, this is it. In fact, this is the classic strategy of modern repression, the public identification of the victim and the stimulation of private sanction so that he may be injured. And this Court has seen in a train of cases that have come before you just how this has worked, just how this has become the classic pattern. Now, you may say, “Well, that's a newspaper clipping. That's what the Government tells me. It's a newspaper clipping.” But there are important things about this newspaper clipping. I subpoenaed Chairman Walter. And instead of coming, the Government offered to stipulate that if called, he would concede, that this statement was made and that it was accurate. There is no question of its accuracy. There is no question of its authenticity. Also, I want you note that he didn't say, “I intend to show anything,” he said “We intend to show that they are card-carrying Communists and the rest is up to community.” He didn't say, “We're going to conduct an investigation into labor and communism.” And incidentally, as a result of this, meaning -- we may reluctantly have to identify somebody as a Communist. Oh, no, he didn't say that. He said, “We intend to show they are card-carrying Communists and the rest is up to community.” So that you have here -- you have here a pattern of leaks to the press and of attempts to use the investigative power as the means of influencing the election as well as promising to injure this one individual. Now, after -- at the hearing, the counsel for petitioner of -- at the -- the committee hearing, the counsel for petitioner filed a motion. And the motion he -- he -- was in the form of a statement of objections to the hearing as well as a motion to vacate the subpoenas, and the motion said, “We don't think that the objective of breaking a union or showing that someone is a card-carrying Communist so that the community can work its will on him, we don't think that these are legitimate objects of legislative concern.” This motion was filed. The committee did nothing about the motion really. It noted that it was filed. And at the end of the hearing, it denied the motion nunc pro tunc. In the course of the hearing, the witness are not -- how far back the tunc went, but that's a matter --
William J. Brennan, Jr.: (Inaudible)
Frank J. Donner: During the course of the hearing, the witness here was asked about 500 questions -- all kinds of questions about where he went to school, whether he was drafted or not drafted, and of whom -- who stay -- stayed with whom when he filed out -- filed a -- an application for a passport. All of which -- certainly at -- looking at spontaneously, suggesting that the committee was trying to do exactly what it promised to do. It never did show that petitioner was a card-carrying Communist or indeed any other kind of Communist. But I suppose that was just a little (Inaudible) on the part of Congressman Walter.
William J. Brennan, Jr.: Well, he was asked whether he was a member, wasn't he?
Frank J. Donner: Yes, and he refused to answer that on First Amendment ground. The witness refused to answer the questions which are here in issue on three grounds, on the First Amendment grounds -- on the First Amendment ground on exposure on the ground that this was an attempt to expose him and hence lacking in legislative purpose, and on the ground that he had signed for many years non-Communist oath under the Taft-Hartley Act. Now, I would like at this point to deal with the evidence question because in my view, the evidence question significantly clarifies and unifies what happened in this whole series of actions and statements that I've talking about. They weren't just statements that were made spontaneously. They all are explained and unified by an interview which Congressman Walter had with the press right before he became chairman. And, I would like, if Your Honors please, to read the interview. This appears in the record at page 214. And of course this was a kind of interview that a chairman to be gives the press right before he becomes chairman. And the chairman was interviewed, Congressman Walter, in November of 1954. And he was asked, “Well, what are your plans when you become chairman?” And here is what he said, and I'm reading this press account, “Francis E. Walter, who will take charge in the new Congress of House activities against Communists and their sympathizers, has a new plan for driving Reds out of important industries. He said today, he plans to hold large public hearings in industrial communities where subversives are known to be operating and to give known suspected Communist a chance in a full glamour of publicity to deny or affirm their connections with the revolutionary conspiracy or take shelter behind constitutional amendments." By this means he said, active Communists will be exposed before their neighbors and fellow workers and now I'm quoting, “And I have every confidence that the loyal Americans will work with them will do the rest of the job.” Hearings of a similar nature continuing the -- the account, have been held in local areas, but Representative Walter wants to make them bigger where the public being erred as well as invited to attend. “We will force these people we know to be Communists to appear by the power of subpoena,” Representative Walter said, “And we'll demonstrate to their fellow workers that they are part of a foreign conspiracy.” Now, here too, there is no question. It's been conceded that Congressman Walter said that. That it's an accurate account of what he said. The only issue is -- the only issue that Government raised is whether this is relevant. And I submit, Your Honor, that it's highly relevant. First, it was made by the future chairman who certainly ought to know what the program of the committee was to be. Second, and this is extremely important, this -- this statement was the statement that was made immediately prior to this hearing or to turn it around, this hearing was the first hearing that was held after the statement was made. In other words, the first investigative act that was taken under this new plan was the Fort Wayne hearing. And, Your Honor, you can find that from the -- in the index which is published by the -- by both -- McClellan Committee has an index as well as the House Committee of the hearings. And you will find that -- that this hearing occurred directly after -- that is the first hearing after the statement was made. So it seems to me that this should have been admitted into the record by the District Court because it was the statement which most closely reflected the purpose of the -- of the committee in this overall plan and finally --
Felix Frankfurter: Would there be any difference to you if Mr. Walter had been -- had been tight-lipped and not made that statement?
Frank J. Donner: Yes, it --
Felix Frankfurter: Does it make a difference to the case?
Frank J. Donner: Well, Your Honor, I think this sort of unifies it.
Felix Frankfurter: Yes. He was asked to do it?
Frank J. Donner: No, it would not have made a difference to the case.
Felix Frankfurter: Well, that's the point? Every -- every Senator who's in charge of a committee hearing involving a public interest wants the whole United States to be informed and as it were to the extent that they can act on it.
Frank J. Donner: But --
Felix Frankfurter: Every senator or congressmen who's the chairman of the committee, does that.
Frank J. Donner: Oh that goes without saying, but the question is what does he do, Your Honor. What my -- what my complaint is that he was in sort of instigating a dry lynching. He was saying, “I'm going to hold these hearings and you go out, you fellow Americans and do there -- do your job.”
Felix Frankfurter: That's what I am asking you, whether you think your case would be different if he hadn't said a word.
Frank J. Donner: Oh, well, I think it's stronger because he didn't say a word.
Felix Frankfurter: Would it make a difference?
Frank J. Donner: Well, I think it's a stronger case because it unified everything that followed it. Now, let me -- let me show you what I mean. There are two -- there are things in what he said. He said, first, that he wanted to ex -- that I'm talking now about the November statement. He said, first, that he wanted to expose Communists to the full glare of publicity so that loyal Americans will work with -- with them, will do the rest of the job.
Felix Frankfurter: And what do you think Senator Thomas J. Walsh and Senator Lafollette a when they expose the corruption in regard Teapot Dome and Harry Daugherty? What do you think their purpose was?
Frank J. Donner: Your Honor, I think that every committee occasionally lapses into exposure, but the point I'm making here --
Felix Frankfurter: In other words, they must insulate against exposure. That's your present position?
Frank J. Donner: My -- my point is that you couldn't get a stronger case. This -- this committee could have hired a sandwich man to go out on the street and say, “Why -- what we want to do is to expose all these people and you, Americans, go out there and take them on, run them out of plants, boycott them, discharge them and so on.
Felix Frankfurter: They didn't do that.
Frank J. Donner: What -- what company who have said this more clearly? Now -- and oddly enough, what does it -- what does this statement contain? It contains the two elements that I talked about before, the exposure of witnesses and the appeal to the public to do the rest. And of course, that's exactly what happened in our record. The -- he called up these -- these newspapers and said, “I'm going to expose these people, and you local people do the rest.” It seems to me that it would be hard to find a clearer example of an improper motivation. Now, I don't say that this is the only case in which the committee is improperly motivated. But I say, it's one of the cases in which they've shown how improperly motivated they are. Now, the Government has suggested that there's something in Barenblatt which says that a Court is bound by the statements of a subcommittee chairman and that since Congressman Moulder said when the witness came before him, “This is a hearing about communism and labor”, he was a subcommittee chairman who conducted the hearing, “That therefore we can't go behind that.” Now, this is odd to me. I presented the Emspak case to this Court. And I showed the Emspak case that many of the committee members said, “Exposure, we're going to expose you.” And the Government said, “Aha! But that's not the chairman.” Well, this is the chairman. The chairman of the committee said, “This is our purpose.” And what's more, this wasn't the chairman who was alienated from the subject matter. He knew all about it. He -- his whole -- his whole course of conduct was intimately related to it. Then, I want to point out that a chairman in an investigating committee has a peculiarly important role under Rule III of the House Rules, “He is the only man who can issue subpoenas.” Under Rule III of the House Rules in Jefferson's Manual, “He is the only member of the committee who was elected by the whole House.” He was the member of the committee -- he was the chairman who created this subcommittee. And so it seems to me that you can't say that you're going to simply brush aside all of these things, incidentally, the Government does brushed it aside. Nowhere will you find in the Government's brief any reference to these interviews. They simply sneer at these newspaper clippings as though, you know, there's something about a newspaper which inherently disqualified the piece of evidence. Well, as a matter of fact, the fact that he --
Felix Frankfurter: Was it a piece of evidence? Was it introduced?
Frank J. Donner: Oh, no question of it. No question of it.
Felix Frankfurter: It was introduced?
Frank J. Donner: Yes.
Felix Frankfurter: What evidence?
Frank J. Donner: Except, Your Honor. I must say the last item I read was excluded and I say it was improperly excluded. Now, it seems to me that the fact that the chairman said it, the fact also that there is no formal resolution stating what the purpose of the committee is. You see, since Watkins, the committee has taken to passing formal resolutions saying, “We are going to do so and so and so and so, and a subcommittee of such and such and such and such is appointed.” I'm sure, Your Honor, you've seen cases like that. There is no such formal resolution in this case, and so we have the Chairman stating this thing and then you have what Congressman Moulder said in -- as -- as the subcommittee chairman. I see that my time is expired, Your Honor. I would like to file a reply brief. The Government has said it would not oppose.
Earl Warren: You may do that.
Frank J. Donner: Thank you, Your Honor.
Earl Warren: Mr. Maroney.
Kevin T. Maroney: Mr. Chief Justice, and may it please the Court. The Court of Appeals in this case saw fit to observe as it rightly might that not only did this petitioner refused to answer certain questions for which he was indicted. But his attitude before the subcommittee was abusive, insulting, and contemptuous of the committee and its members.
Felix Frankfurter: Is that what he was indicted for?
Kevin T. Maroney: No, sir. He was indicted for refusing --
Felix Frankfurter: Then what's the relevance of that?
Kevin T. Maroney: Well, of course, that is relevant, Your Honor on the -- on the question of the willfulness or the refusal to answer in this case. His -- his attitude and his remarks to the committee --
Felix Frankfurter: I don't even follow that. However, go on.
Kevin T. Maroney: Now --
Earl Warren: Is that offered at the trial against him?
Kevin T. Maroney: The basis upon which --
Earl Warren: No, the abusiveness and -- that you've just been talking about. Was that introduced as evidence at the trial?
Kevin T. Maroney: That -- those comments, Your Honor, about the Court of Appeals are based on the record of his testimony --
Earl Warren: No, I didn't ask you that. I didn't ask you that. I asked you if that testimony was offered at the trial.
Kevin T. Maroney: That's a conclusion, Your Honor, of the Court of Appeals based upon --
William J. Brennan, Jr.: From the records of the hearing?
Kevin T. Maroney: From the record at the hearing which was offered at the trial.
Potter Stewart: But the words you quoted, they are the words of the Court of Appeals?
Kevin T. Maroney: That's right sir.
Hugo L. Black: May I ask you where is the particular statement on which they relied that it is abusiveness?
Kevin T. Maroney: Yes sir. The Court of Appeals' opinion --
Hugo L. Black: I'm not talking about the Court of Appeals' opinion. I want to see it in the record.
Kevin T. Maroney: Well, they -- they have direct quotes from the record, Your Honor, that he made, which is in his testimony, and the court puts it in quotation marks, the Court of Appeals at page 232.
Hugo L. Black: 232?
Kevin T. Maroney: 232, yes sir. The court, after making the statement which I have just adverted to said that he accused the committee of using paid liars with which to frame witnesses, then, “I did not know what paid liars and forgers that you may have.” “I do not know what paid liar you have here to do a (Inaudible) job on me.” “I haven't had the opportunity to vote myself at $10,000 raise,” and a few others, Your Honor. They're all in the record of the transcript of the hearings which is in evidence. Now, in view of the assertions which is the principal contention of the petitioner that the dominant purpose of this inquiry and of calling this petitioner before the committee was exposure for the sake of exposure, I think that it's important to go back and advert to a number of other facts which occurred prior to the petitioner's appearance before the committee. The committee -- the testimony in the case shows that this committee had been engaged intermittently from August 1949 to February 1955 when petitioner appeared in investigating Communist Party activities within the United Electrical Workers Union. The committee received testimony in 1951 from an individual by a name of Dekovich (ph) who had been a long time president of the UE and a former Communist that the Communist party infiltrated the UE. Mr. Dekovich (ph) had testified before the committee that it's important officials, that is the UE where 99.9% pure Communist Party members. In July 1953, one Jack Davis had testified before the committee that all organizers for the UE were members of the Communist party. Mr. Davis had been a member of the Communist Party and had been a UE organizer. Before this petitioner was subpoenaed before the committee, the committee had information that he was a vice president of the International and was a president of District 9. Now, on February 9, the committee announced -- February 9, 1955, this the period which is involved, the committee announced that hearings would begin in Fort Wayne on February 21. There was a news account which appeared on that same day or the next day which mentioned the petitioner as a prospective witness. On February 10, the next day, following the announcement of the Fort Wayne hearings, Congressman Walters received an abusive telegram from the petitioner, protesting the hearings in view of the NLRB Elections which were scheduled at the Magnavox plant for February 24. Now, four days later, on February 14, a Mr. Goldstein, who was a Washington representative for the UE requested an interview with Congressman Walters for the purpose of discussing a continuance of the hearings. A transcript of the interview between Mr. Goldstein and Congressman Walters is in the record and is set forth at pages 76 to 80. Now, on the occasion of this interview, Mr. Goldstein said that he had asked for this interview to request the postponement and to find out, this is on page 77, whether you and the committee were aware of the fact that this election was scheduled for the 24th and Chairman Walter said “Not until we received an insulting telegram. After I received that telegram, then I became aware of the fact that there was an election being held. We had previously absolutely no knowledge of it, and the only reason we decided on this hearing there was because these people are there.” So that the evidence in the case conclusively shows that the committee when it decided and announced the Fort Wayne hearings had no knowledge of the Magnavox elections. Now they also relying on a -- on a newspaper, petitioner relies on a newspaper account in which there was a reference made to union-busting. The writer of that account testified at the trial and was present at this conference which was recorded and is part of the record between Congressman Walter and Mr. Goldstein. At that -- to go back that conference for a minute, Mr. Goldstein and this is also on page 77 said, “Let me say this. As far as I am concerned, this visit of mine was simply for the purpose of asking the question that I mentioned a moment ago, whether or not you were aware of that election, and if not, to tell you about it, and to say this: that it looked to us and it would look to a lot of people as though the coincidence of the two was more than a coincidence. Now, I am saying that without accusing you.” Chairman Walter, “I do not care if you accuse me or not. I do not care what you have to say about me. But this telegram said very definitely that this was a case of union-busting. Now, there is no one on this committee interested in busting unions. All of us have very established records, but all of us are interested in seeing your union go out of business, because we do not believe it is good for the United States.” And the Court of Appeals with respect to that statement, that Congressman Walters made in retort to the suggestion -- suggested accusation made by Mr. Goldstein had this to say, and this at page 25 of our brief. The Court of Appeals said, “It can be gleaned that Mr. Walter showed some displeasure which, under the circumstances, and having in mind the abusive and insulting telegram, can be understood and as readily be excused. Congressmen are more fortunate than judges in at least this respect, that when attacked unjustly, they are at liberty to defend themselves, and to express themselves forcefully and vigorously.” Now, later on -- it is also interesting to note that Mr. Goldstein at this interview, which was recorded and really took the form of a committee hearing, refused to -- to be sworn to -- to state under oath that he knew as a matter of fact that there was going to be an election held on the date indicated and that it was that reason that he requested in the -- the continuance of the hearing. Since he refused to make a part of assertion on that score, this particular meeting adjourned without any action being taken on the request for a continuance. A few days later, there was a telegram sent from petitioner's counsel to these -- the committee requesting a continuance, that was at first denied, but later on, Mr. Tavenner's testimony shows that when he checked into the question of the hearing at Magnavox and found out the hearing was coming up, he got in touched with Mr. Walter and there was a continuance granted.
Earl Warren: We'll recess now.